DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Centers for Medicare & Medicaid Services
Serious Mental Illness (SMI) and Serious Emotional Disturbance (SED)
Demonstration Opportunity
Technical Assistance Questions and Answers
November 4, 2019
The Centers for Medicare & Medicaid Services (CMS) is committed to supporting states in
improving access and quality of care for beneficiaries with serious mental illness (SMI) or
serious emotional disturbance (SED). On November 13, 2018, CMS announced a new SMI/SED
demonstration opportunity in a State Medicaid Director Letter (SMDL). These technical
assistance questions and answers are related to that SMI/SED demonstration opportunity,
specifically clarifying the state’s ability to claim federal financial participation (FFP) for services
delivered to individuals during short term stays for acute care in psychiatric hospitals or
residential treatment settings that qualify as Institutions for Mental Diseases (IMD).
Q1: What is the opportunity for claiming FFP under the SMI/SED demonstration
authority?
A1: Under the SMI/SED demonstration opportunity, upon CMS approval, a state can receive
FFP for services furnished to Medicaid beneficiaries during short term stays for acute care in
psychiatric hospitals or residential treatment settings that qualify as IMDs. 1 The SMDL also
states that “states will be expected to achieve a statewide average length of stay of 30 days for
beneficiaries receiving care in IMDs pursuant to this SMI/SED demonstration opportunity.” 2
For purposes of claiming FFP through a demonstration approved under this SMI/SED
demonstration opportunity, a short term stay for acute care is limited to no more than 60
consecutive days as long as the state continues to meet the statewide average length of stay of 30
days or less. States may not claim for any part of a stay (days 0 to 60) that exceeds 60 days.
Q2: How is the state expected to demonstrate that it is meeting the expectation of a
statewide average length of stay of 30 days or less?
A2: A state will be expected to report on the average length of stay in each annual monitoring
report. Additionally, in the mid-point assessment, a state will need to show that it is meeting the
expectation of a statewide average length of stay of 30 days or less.

1
2

https://www.medicaid.gov/federal-policy-guidance/downloads/smd18011.pdf, page 12.
Id.

Page 1 of 3

Q3: What happens if a state does not show that it meets the expectation of a statewide
average length of stay of 30 days or less at the mid-point assessment?
A3: If the state does not show that it is meeting the expectation of a statewide average length of
stay of 30 days or less at the mid-point assessment, CMS will notify the state as part of the midpoint assessment process of CMS’s determination that the state has not met the expectation. As
of CMS’s notification, the state may only claim FFP for short-term stays up to a maximum of 45
days. The state should continue to report on the average length of stay in its annual monitoring
reports for the demonstration years that follow the mid-point assessment whether it is or is not
meeting the expectation at the mid-point assessment. If the state shows in subsequent annual
monitoring reports that the statewide average length of stay is 30 days or less, the state may
resume claiming for short-term stays of up to 60 days. CMS will expect the state to make
changes, as needed, in order to meet the expectation of a statewide average length of stay of 30
days or less. If the state does not meet the expectation of a statewide average length of stay of 30
days or less in subsequent annual monitoring reports, the state will continue to only be able to
claim FFP for short-term stays up to a maximum of 45 days.
Please see information in Q and A4 below that discusses what types of flexibility are available if
the state is close to the 30 day or less average length of stay.
Q4: If a state’s data show that the state is close to a statewide average length of stay of 30
days, will CMS provide any flexibility regarding the length of stay expectation?
A4: Yes. CMS recognizes that the average length of stay is likely to vary by state, along with
the spread of the data around the average (mean) for this measure, which is captured by the
standard deviation. To provide some flexibility to states, CMS will consider a state meeting this
expectation of a 30-day or less average length of stay, so long as the measure falls within a
specific range. This range will be calculated using the standard deviation of the average of the
statewide average length of stay measure. While unlikely, if allowing one standard deviation
results in more than 60 days, FFP will only be available for stays up to 60 days. CMS intends to
provide additional guidance and information to help states calculate the average length of stay
and the standard deviation in the technical specifications for the monitoring metrics.
Q5: Can CMS provide an example of how states may or may not claim FFP as they are
related to the expectation to achieve a 30 day or less statewide average length of stay?
A5: Please see the table below that shows an example of the requirements of FFP and the
consequences of not meeting the expectation of a statewide average length of stay of 30 days or
less. In the example below, at the mid-point assessment, state ‘A’ met the expectation of a
statewide average length of stay of 30 days or less, and state B did not.

Page 2 of 3

Demonstration
Year (DY)
DY 1
DY 2

Number of Days State A Can
Number of Days State B Can
Receive FFP
Receive FFP
Up to 60 days and No FFP for stays that exceed 60 days
Up to 60 days and No FFP for stays that exceed 60 days

Mid-Point
Yes
Assessment: Does
the state’s
midpointassessment (due
around 2.5 years
after
implementation)
meet the statewide
average length of
stay of 30 days or
less?
DY 3
Up to 60 days and No FFP for stays
that exceed 60 days as long as state
continues to meet a statewide
average length of stay of 30 days or
less
DY 4
Up to 60 days and No FFP for stays
that exceed 60 days as long as state
continues to meet a statewide
average length of stay of 30 days or
less
DY 5
Up to 60 days and No FFP for stays
that exceed 60 days as long as state
continues to meet a statewide
average length of stay of 30 days or
less

No

Up to 45 days and No FFP for
stays that exceed 45 days

Up to 45 days and No FFP for
stays that exceed 45 days

If the state shows in its DY4
annual monitoring report that it
now meets the 30 day or less
average length of stay, CMS
may consider allowing the
state to claim up to 60 days for
FFP as long as the state
continues to meet a statewide
average length of stay of 30
days or less.
If the state still does not meet
the 30 day or less average
length of stay in its DY4
annual monitoring report, then
the state may claim up to 45
days and no FFP for stays that
exceed 45 days and go up to
60 days.

Page 3 of 3

